Citation Nr: 1546026	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  04-43 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to a service-connected right wrist disability.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971 and from December 2004 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO).  In February 2010, the Veteran appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record

A May 2014 Board decision, in pertinent part, denied entitlement to service connection for left carpal tunnel syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter "the Court") and in a December 2014 order, the Court granted a Joint Motion for Remand, vacated that portion of the Board's May 2014 decision, and remanded the issue for action consistent with the Joint Motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2014 order the Court incorporated the terms of the Joint Motion for Remand and found that an April 2011 VA examination was inadequate because the examiner did not sufficiently address the issue of aggravation.  It was noted that the examiner opined that it was less likely that the Veteran's left carpal tunnel syndrome was caused by or aggravated by his service-connected right wrist disability, but "did not explain why the left wrist disorder did not arise from the right wrist injury."  Therefore, the Board finds that a clarifying opinion is required that addresses the issue of aggravation and supports the conclusions with adequate rationale.  

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Obtain a clarifying opinion from the April 2011 VA examiner, or another appropriate medical specialist if that examiner is unavailable, addressing whether it is at least as likely as not (50 percent or greater probability) the Veteran has left carpal tunnel syndrome as a result of active service, to include as secondary to a service-connected right wrist disability.  All necessary examinations, tests, and studies should be conducted.  Adequate rationale for the opinion must be provided and, if applicable, an explanation as to why the left wrist disorder did not arise from the right wrist injury.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


